Mr. Justice Santana Becerra,
dissenting.
It is impossible for me to concur in that part of the opinion of the Court which states “that the official determinations regarding the valuation for the purposes of property taxation and the documents . . . regarding these determinations do not constitute admissible evidence of the market value in condemnation proceedings,” and which in my judgment absolutely eliminates said evidence no matter what the circumstances of each particular case may be, *119whether it is produced by the testimony of witnesses or by an official certificate of the assessment. With my greatest deference towards the majority view, it does not seem to me, for the reasons which I shall hereinafter set forth, that such rule of absolute exclusion of this evidence is justified in Puerto Rico, and much less in the circumstances like the ones in the case at bar.
Regarding the question now in issue, the record of this condemnation proceeding shows that the defendants requested in writing a subpoena directing the witness Mr. Carlos Archevald, from the Assessment Bureau of the Treasury Department having a branch office in Ponce, to attend and give testimony “bringing with him all the working sheets, papers and reports which he has in his possession and which refer to the assessment he made as an officer of the Treasury Department of Puerto Rico, with regard to the parcels of land belonging to said defendants and which are the object of the condemnation . . .” The plaintiff had also requested in writing that said subpoena be set aside because (a) .the “relevancy” or materiality of the evidence requested did not appear upon the face thereof, and it was required that good cause be shown to the Court wherefore said evidence was indispensable, invoking to this effect Rules 45 and 34 of the Rules of Civil Procedure (1943) and the decision rendered in the case of Cortés v. District Court, 65 P.R.R. 154; (b) because neither the production of the documents nor the testimony requested were appropriate since they were exempt as they constituted privileged matter and inadmissible in evidence and (c) because a public official could not be compelled to testify against the interests of the government which he represented. When Mr. Archevald was called to the witness stand, at the trial there was a full discussion of the objections raised by the plaintiff (record, pages 392 to 410) and the trial court finally set aside the *120subpoena issued by the clerk and did not permit the witness to testify.1
The record also shows that the compensation deposited in court by the plaintiff for each parcel of land at the rate ■of $3,000 per cuerda — which was the same compensation ultimately fixed by the Court — was determined on the basis of a valuation made by the Department of the Treasury through Mr. Ferdinand Acevedo. When he made this *121valuation on April 6, 1951, the date of the taking, Mr. Acevedo was the General Supervisor of Assessments of the Department of the Treasury, which office he held until June 30 of that year. Mr. Archevald was an assessor of said Department, supposedly under the supervision of Mr. Acevedo, and he appeared, as stated by plaintiff’s counsel at the hearing, both in his own personal capacity and as representative of the Secretary of the Treasury. According to the record, the question, as such, of whether or not evidence regarding the assessed valuation of the property was admissible in this condemnation proceeding, was not before the consideration of the court, nor did the court state its view on this point. It is in the brief submitted to us where it is mentioned for the first time that the testimony rejected involved an assessment for such purposes. The majority of the Court does not find it necessary to decide the assignment of error dealing with this incident because, as I stated at the beginning, the rule of the absolute exclusion of the evidence is adopted to prevail in Puerto Rico.
The exclusion or admission of evidence regarding assessed valuations2 in condemnation proceedings presents several modalities which should be taken into consideration. Orgel approaches the problem in two ways: whether the assessed valuation of the property may be used as the sole and exclusive criterion of just compensation; and, assuming that just compensation may not be based entirely on tax valuations, to what extent may the latter be admitted as evidence in condemnation proceedings. The commentator concludes that while assessed valuation may not be conclusive as to the proper valuation for purposes of compensation in eminent domain, it does not necessarily follow that it is wholly *122irrelevant in arriving at this latter amount.3 Nichols,, expounding the exclusion of this evidence, observes that in many parts of the country the assessed valuation would be of little real help in eminent domain proceedings, for it is not everywhere customary to assess real estate at its full market value, but he adds that in some states, however, the assessed valuation is intended to represent the fair market value of the property, and if the assessors are men of integrity and skill, the assessed value is usually given consideration in fixing the price at a voluntary sale or in settling eminent domain proceedings out of the court, and he states that it would be of real service to a jury as a definite starting point for their deliberations.4 . :
It is the view of a majority of the courts that assessed valuation of itself does not constitute admissible evidence of the value of the property for purposes other than taxation. On the other hand, it has also been the view of the majority of the courts, with few exceptions, that the assessed valuation constitutes an indication of the value of the property when the value for taxation purposes has been fixed by the owner himself or with his participation, which is admissible in those cases of a different nature where the value of the property has been at issue and the owner himself has been a party to the lawsuit. These have been chiefly cases of condemnation proceedings and actions brought by the owner to recover for damages done to the property. (See 39 A.L.R.2d 209, 212, 214, 225.) As far as it has been possible to examine the situation, it must be set forth that the generally accepted rule of the exclusion of this evidence has been established, in the great majority of the cases, in which the evidence was offered — to limit ourselves to eminent domain proceedings — by the condemnor against the owner or condemnee, in an attempt not to compensate beyond the *123.taxable value.5 Undoubtedly, this fact has had much to do> with the formulation of the general rule, and to a great extent with its justification, if the raison d’etre thereof is considered. The reason why this evidence has been mainly excluded has been the fact, commonly admitted by the courts, in those jurisdictions, that ordinarily and usually, the assessors, as a matter of fact, do not assess the property for purposes of taxation at its full actual value or at its market, value, the assessment in those cases, therefore, not constituting pertinent or reliable evidence of value for purposes other than taxation. Considering the facts mentioned above as a whole, as well as the basis of the law of evidence which, the courts have ordinarily applied to reject the evidence in question (39 A.L.R.2d 209, 213, 223-229; Nichols, op. cit. at 315; Orgel, op. cit. at 634-636, res inter alios acta, hearsay evidence, ex parte statements, evidence not subject to-cross-examination), it may be said that the rule of exclusion, was formulated primarily for the protection of the owner' of a property, claimant, against the adverse effects which an evidence of value resulting from determinations made without his participation has upon him. It is easily explained, in contraposition, that as an almost unanimous rule,, this evidence has been held as admissible, when the assessed, valuation has been fixed by the claimant owner himself, as. an indication of value made by him which may be used as. an admission against interest or to contradict his testimony or to impeach his credibility. A survey of the cases does not show that this evidence has been chiefly excluded for other reasons or because in every eminent domain case, there necessarily has to exist an irreconcilable incompatibility" *124between the concepts and elements of value used for one or other purposes.6
Considering the majority rule which has excluded this ■evidence in terms of its raison d’etre, the situation before us presents, to my judgment, a different aspect. In § 295 •of the Political Code of 1902, as amended by Act of March 10, 1904, it was provided by the Legislative Assembly that the assessor should proceed to assess the property “at its •actual value” in the market, without looking to a forced sale, according to his best information and belief. When the “Act for the Cadastration, Classification and Assessment of Property” was approved in 1947 (Act No. 117 of May 9, 1947), § 2 thereof authorized the Treasurer of Puerto Rico to make a cadaster of all real property and to classify all tangible personal and real property and “to establish valuation and assessment standards with such accuracy and scientific details as will permit the fixing of adequate and equitable rates of valuation of property for taxation purposes.” Section 3 of .said act as it was originally approved, provided that the Treasurer should classify all agricultural lands on the basis of the most profitable and reasonable use to which the same may be applied, the Treasurer having to take into consideration all such factors as he may deem pertinent, upon investigation and recommendation by the technical personnel that he may appoint for the effectuation of the purposes of the Act, including: (a) . . . . , (b) . . . . , (c) . , (d) “prevailing market-prices for the various classes and types of lands in their respective jurisdiction.”
*125Upon the amendment of § 3 by Act No. 228 of May 5r 1950, it was provided that the Treasurer shall classify and assess all property on the basis of the most profitable and reasonable use to which the same may be applied, taking into consideration etc., including: .... (d) “Prevailing market-prices for the various classes and types of lands in their respective jurisdiction.” Thereafter, § 3 of the “Act for the Cadastration, Classification and Assessment of Property” of 1947 was amended again by Act No. 37 of March 27, 1951 to provide that the Treasurer shall classify and assess all real property “in its actual and effective value by utilizing any of the methods and factors recognized with respect to property valuation and assessment, so that the assessments for each of the different types of property may be uniform.” This amendment was approved with retroactive effect to January 1, 1951. In the amendment made during that time to § 295 by Act No. 133 of April 27, 1950, the original terms used in 1904 to the effect that the property shall be assessed “at its actual value, [in the market] without looking to a forced sale, according to his best information and belief,” was somewhat changed to the property shall be assessed “at its actual value, considering all factors in valuation and assessment matters, including the market value, without looking to a forced sale.”
The amendments made in 1950 and 1951 to the assessment Act of 1947, considered together with the amendment made in 1950 to § 295, undoubtedly show that the Legislator once more ratified, if it could have been understood as substituted, the rule in effect since 1904 which requires that the property be assessed for taxation purposes at “its actual value,” including, among the other factors to be considered, its market value. Although the Legislative Assembly left it to the good administrative judgment to adopt the most precise and scientific methods for making the assessment, the valuation resulting therefrom, whether the product of *126one person only or the aggregate criterion of a group of persons acting together, shall represent by operation of law the actual and effective value of the property. With due respect to his authority, I do not find suitable, in the light of the legislative standards prevailing herein, the statement ■ made by commentator Taylor to the effect that the purpose of a system of scientific assessment should not be to determine the “true” value of the property but to establish a reasonable and equitable tax basis; nor is it possible for me to fully agree in that the system for the assessment of real property does not seek (in Puerto Rico) a completely individualized valuation of each property in order to determine with the greatest accuracy possible its “actual” market value.7
Under our system, the assessment of the property at its actual and effective value for taxation purposes may result to the owner, in certain specific circumstances or cases, in the fixing of an absolute value greater than the social and relative market value, but conceivably at law, not less than the market value, one of its elements. It is presumed that the officials comply with the law, and even if because of certain specific circumstances the value of the assessment were not so, the fact could always be explained before a judge.
The main reason which other jurisdictions have had to reject this evidence is not, in my judgment, present here, nor does it seem to me that the value for taxation purposes fixed pursuant to the provisions of § 295, as amended by *127Act No. 133 of 1950, is so absolutely estranged from the market value of the property or is so alien to it, that it should be required, as a general legal rule applicable in every case of eminent domain, that this evidence be considered as inadmissible for the determination of value, irrespective of the circumstances of each particular case, or who is the con-demnor, or which party offers the evidence or for what purpose. The constitutional view of just compensation as traditionally interpreted requires the owner to receive — setting aside the incidental elements of compensation — the exact value of the condemned property, neither more nor less. The fair market value, that concept of value which among us, •as in the majority of jurisdictions has been adopted as the standard or measure for just compensation, [the price in ■•cash at which the property would at that time change hands in a transaction between a willing buyer and a willing seller, Iriarte v. United States, 157 F.2d 105, 110 (C. A. 1) ], does not involve a unitary concept. The fair market value is a ¡synthetic expression which combines and summarizes all those elements and characteristics of the property which fix a specific price in a voluntary transaction free from coercion. ‘The concept of actual and effective value can not be abstracted from those elements and characteristics of the property, or it would cease to be, at least, actual value.
I do not hold either, that for the reasons stated above, "the assessed valuation is admissible a fortiori, as a question •of law, in every case of eminent domain and in every circumstance, or that it may not be properly excluded pursuant to The applicable rules of the law of evidence that would preclude its admission. The judicial determination of just •compensation is governed by equitable principles, cf. City of Fort Worth, Tex. v. United States, 188 F.2d 217, 223; Jefferson County, etc. v. Tennessee Valley Authority, 146 F.2d 564, 566, cert. denied, 324 U.S. 871; Orange State Oil Co. v. Jacksonville, etc., 110 So.2d 687, 690; and the most *128suitable or useful rule perhaps is that which will allow the judge, except when the evidence in question is obviously inadmissible, to have before him all the elements of evidence and indications of value which may help him to form a correct judgment of what the amount of just compensation should be.8
As to the case at bar, the defendants set forth that the witness, Mr. Archevald “would testify about his activities in relation to the condemned properties and he would testify that the value as of the time of the taking was $2 per square meter in Parcel A and in Parcel B the value was $27.150, the fair value of the parcel.” (Record, p. 413. Upon submitting the case they announced that the value of the land was $2. per meter.) Assuming that if the witness had testified, the record would have shown that this was the assessed value for the purposes of property taxation, which would have meant that it represented at law the actual and effective value thereof, the evidence could have been admitted *129under the circumstances of this case, if not as conclusive in fixing the compensation, as stated by the authorities, at least as an indication of the actual value fixed by one of the parties to the lawsuit, to he taken into consideration together with the rest of the evidence. If in a valuation contemporary to the one made for the purposes of this condemnation, the government had fixed to the property an actual and effective value of $2 in order to impose a tax thereon, this evidence may be material to the rational mind of a judge seeking the truth, as stated by Wigmore, with regards to the weight and degree of correction which he might grant to the testimony of an expert of the government itself who fixed to the property at that same date a value of $0.75 per square meter for the purposes of just compensation, in the absence of a reasonable explanation. Particularly if, as the record shows, the assessment for taxation purposes could have been done under the general supervision of this expert.
The trial judge applied rules that were too severe from the viewpoint of procedure in not permitting the witness to testify, and to my judgment his determination to that effect was erroneous. In remanding this case for further proceedings, I would instruct the Judge to permit the witness to testify if called by the defendants.

 The reasons set forth by the trial court to set aside the subpoena were the following:
“That upon the face of the motion for the subpoena and according to the arguments set up by counsel for the defendants, it appears that said motion is one for the discovery of evidence rather than a subpoena duces tecum. If this were so, it was governed by Rule 34 and good cause would have to be shown in order to compel the witnesses thus summoned to produce the documents or the information requested. Irrespective of whether the plaintiff in the case at bar is the State and the persons ¡subpoenaed are officials of the State, and this being a motion directed by a party to another party in the law-suit, through its agent, Rule 34 is also applicable regardless of the fact that Rule 45 does not expressly require that good cause be shown to compel the production of documents. We have had the opportunity to examine this afternoon, before the hearing, Monroe [sic] on Federal Procedure and in the pertinent section of Rule 45, <} 45.5, subdivision 2, page 1722 of Vol. V he states that when & subpoena duces tecum is used by one party directed to another party in the lawsuit, the provision of Rule 34 must be complied with and good cause must be shown in order that the subpoena be issued by the Court and not by the clerk thereof. The two answers to the complaint were filed one on May 15, 1951 and the other on July 26, 1951. The Court believes that the defendants have had more than sufficient time to make use of Rule 34 and for obtaining, if appropriate, the inspection of those documents pursuant to the provisions of Rule 34, and the assessment by an expert from the Government being also involved herein, it was also required in accordance to what Monroe [sic] sustains with regard to this particular in his work cited above, that good cause be shown to order the production of the documents or information sought and according to the commentaries of Monroe [sic] regarding this last aspect, that it must be shown to the satisfaction of the Court that the party requesting the information or the documents did not have any other means available to obtain the facts it sought to obtain by the use of the subpoena duces tecum pursuant to Rule 34, and since it has not been shown to the Court that the refusal to permit the defendants to use the subpoena duces tecum would work an injustice to them in the presentation of their case, the Court, therefore, sets aside the subpoena issued by the clerk directed to the Secretary of the Treasury and to Mr. Carlos Archevald, employee of the Treasury Department.”


 The reference made in this opinion to the “assessed valuation” should bo understood as meaning the assessment made in order to impose a property tax, (assessment roll) and not to assessments for other taxation purposes or ad hoc.


 “Valuation Under the Law of Eminent Domain”, 2d ed., Vol. I* pp. 632-663.


 The Law of Eminent Domain, 3d ed., Vol. 5, p. 316.


 Orgel, op. cit. at 638, as well as Nichols, op cit. at 314 point out this fact. It is also indicated in United States v. Certain Parcels of Land,, etc., 261 F.2d 287, 291 (C. A. 4). There have been cases where the evidence was offered by the condemnee and it was excluded, as in the; case cited above, but ordinarily the situation has been otherwise.


 Regarding the very few cases, in comparison, where the evidence •excluded was offered by the owner or condemnee, it was usually rejected in the light of the specific purposes for which it was offered. See, for example, the situation in In re Northlake Ave., 165 Pac. 113; Dallas v. Malloy, 214 S.W.2d 154 and in Girard Bros. v. City of Philadelphia, 93 Atl. 947. Cf. Bowie Co. v. United States, 155 F.2d 225; United States v. Delano Park Homes, 146 F.2d 473, 474; United States v. Certain Parcels of Land, etc., supra at 291.


 Everything tends to indicate that the administrative standard has fully complied with the legislative rule. See footnotes 4 and 7 of the opinion of the Court — “Having established the market value of each property, of the land as well as of the buildings . . (footnote 7). The adjustments to this value which follow tend to prevent, as it is set forth at the end of the footnote, that the property should exceed its market value during a period of years following until a new revision is made.
The fact that the assessment is also used to fix constitutionally the borrowing capacity of the nation, serves to buttress the view, for obvious reasons, that the same should represent the actual value.


 Wigmore (3d ed. Vol. 5, p. 552, § 1640) referring to the official records of assessment states that: “It is also true that in many communities the assessment-book notoriously assesses values far below the actual standards; and that in others the assessor accepts without question the owner’s filed statement; where these practices prevail, it is simple enough to reject those particular books as untrustworthy evidence of value, and as inadmissible. But where the books are not thus notoriously untrustworthy, there seems to be no sound objection to receiving them. No one maintains that they are conclusive; but at least they afford some evidence to a rational mind seeking the truth.” Cf. In re Site for Memorial Hall, 25 N.W.2d 174, 176; Louisville & N.R. Co. v. Burnam, 284 S.W. 391, 395; City of New Orleans v. Larroux, 14 So.2d 812, 813; Equitable Life Assur. Soc. v. Kevitt, 54 N.Y.S. 2d 643, 651-652; McCandless v. United States, 74 F.2d 596, 604; Donaldson v. Greenwood, 242 P.2d 1038, 1046; In re Boardwater Supply, 130 N.Y.S. 997, 909-1000; Krider v. City of Philadelphia, 36 Atl. 405; Louisiana Highway Commission v. Giaccone, 140 So. 286, 290.
It does not .seem to me that the provision added to § 3 of Act No. 117 of 1947 by Act No. 228 of 1950 in the sense that the returns, cards, maps, photographs, plans, etc. and all other information obtained and used-by. the Treasurer in the scientific assessment constitute prima facie evidence, for taxation purposes, of the circumstances and of the assessed valuation, and as such shall. be admitted as evidence, has the effect to declare the assessed value as inadmissible evidence in other cases.